BLUE, Judge.
Maria Nelson, the widow of Jonathan 0. Nelson, appeals the final summary judgment that determined the wrongful death action resulting from her late husband’s tragic fatal accident was barred by workers’ compensation immunity. We conclude this harsh result conforms to the law of this state and thus affirm. See Fisher v. Shenandoah Gen. Constr. Co., 498 So.2d 882 (Fla.1986), and Thompson v. Coker Fuel, Inc., 659 So.2d 1128 (Fla. 2d DCA 1995), review denied, 668 So.2d 604 (Fla.1996).
DANAHY, A.C.J., and SCHOONOVER, J., concur.